In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00030-CR



             ANDRES ALVAREZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41,518-A




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Andres Alvarez, appellant, has filed a motion to dismiss his appeal. The motion was

signed by both Alvarez and his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

       Accordingly, we dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      June 2, 2014
Date Decided:        June 3, 2014

Do Not Publish




                                                 2